              Case 1:20-cv-05786-LGS Document 24 Filed 10/27/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 KUOKWING WU,                                                   :
                                              Plaintiff,        :
                                                                :      20 Civ. 5786 (LGS)
                            -against-                           :
                                                                :            ORDER
 EIGHT ORANGES, INC., et al.,                                   :
                                              Defendants.       :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pre-trial conference is currently scheduled for October 29, 2020, at 10:40

A.M. It is hereby

        ORDERED that the initial pre-trial conference, scheduled for October 29, 2020, is

CANCELLED. It is further

        ORDERED that by November 9, 2020, given the lenient standard for conditional certification,

see Varghese v. JP Morgan Chase & Co., Nos. 14 Civ. 1718, 15 Civ. 3023, 2016 WL 4718413, at *5

(S.D.N.Y. Sept. 9, 2016) (“Plaintiff’s burden is minimal because that determination that the parties are

similarly situated is merely a preliminary one . . . .” (quoting Lee v. ABC Carpet & Home, 236 F.R.D.

193, 197 (S.D.N.Y. 2006))), the parties are directed to meet and confer regarding the possibility of

stipulating to conditional certification and the form of notice, reserving all of Defendants’ rights to

object to any final certification under the more rigorous standard that applies at that stage. It is further

        ORDERED that Plaintiff shall file any pre-motion letter in anticipation of a motion for

conditional certification by November 9, 2020, and Defendants shall file any response letter by

November 13, 2020. It is further

        ORDERED that Defendants shall file any pre-motion letter in anticipation of a motion to

dismiss by November 9, 2020, and Plaintiff shall file any response letter by November 13, 2020.

Dated: October 27, 2020
       New York, New York
